 


 HR 4488 ENR: Gold Medal Technical Corrections Act of 2014
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Thirteenth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Friday, the third day of January, two thousand and fourteen 
H. R. 4488 
 
AN ACT 
To make technical corrections to two bills enabling the presentation of congressional gold medals, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Gold Medal Technical Corrections Act of 2014.  
2.Technical corrections to an Act that authorizes presentation of a congressional gold medal to Dr. Martin Luther King, Jr., and Coretta Scott KingSection 2 of Public Law 108–368 is amended— 
(1)in subsection (a)— 
(A)by striking all before to present and inserting the following: (a) Presentation authorized.—The Speaker of the House of Representatives and the President pro tempore of the Senate are authorized; and  
(B)by striking (posthumously); and  
(2)by adding at the end the following: 
 
(c)Smithsonian Institution 
(1)In generalFollowing the award of the gold medal in honor of Dr. Martin Luther King, Jr., and Coretta Scott King under subsection (a), the gold medal shall be given to the Smithsonian Institution, where it shall be available for display as appropriate and made available for research.  
(2)Sense of CongressIt is the sense of Congress that the Smithsonian Institution shall make the gold medal received under paragraph (1) available for display, particularly at the National Museum of African American History and Culture, or for loan as appropriate so that it may be displayed elsewhere, particularly at other appropriate locations associated with the lives of Dr. Martin Luther King, Jr., and Coretta Scott King..  
3.Technical corrections to an Act that authorizes presentation of a congressional gold medal collectively to the Montford Point Marines, United States Marine CorpsSection 2 of Public Law 112–59 is amended by adding at the end the following: 
 
(c)Smithsonian Institution 
(1)In generalFollowing the award of the gold medal in honor of the Montford Point Marines, United States Marine Corps under subsection (a), the gold medal shall be given to the Smithsonian Institution, where it shall be available for display as appropriate and made available for research.  
(2)Sense of CongressIt is the sense of Congress that the Smithsonian Institution shall make the gold medal received under paragraph (1) available for display, particularly at the National Museum of African American History and Culture, or for loan as appropriate so that it may be displayed elsewhere, particularly at other appropriate locations associated with the Montford Point Marines..  
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
